internal_revenue_service number release date index numbers ------------------------------------------- --------------------------------------- --------------------------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-128870-09 date date legend ---------------------------------------------------------------------------------------------- ----------------------- ------------------------------ ------- ------- ---------------------- --------------------- ----------------------- -------------------- ------------------- estate_trust year year date date date date date grantor ------------------------------ foundation ---------------------------------------------------------- x state ------------------- ------------- plr-128870-09 dear ------------ we received a letter dated date and subsequent correspondence submitted by the estate’s authorized representative on behalf of the estate requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_642 of the internal_revenue_code code for the year taxable_year this letter responds to that request facts grantor created the trust as a revocable_trust on date and amended the trust on date date and date the terms of the trust as amended provided that on the death of grantor the trust would become irrevocable the terms of the trust also provided that on grantor’s death after the trustee provided for the specific gifts described in article of the trust agreement the trustee was required to distribute free of trust the balance of the assets in the trust to the foundation the estate represents that the foundation is a state nonprofit public benefit corporation and otherwise satisfies the requirements in sec_642 for a deduction for an amount_paid or permanently set_aside for a charitable purpose grantor died on date on that date the trust became irrevocable and became part of the estate the estate represents that in year the estate received gross_income of dollar_figurex but did not report the income on the estate’s year fiduciary income_tax return during year and year the estate made offsetting distributions of the income the estate received in year to the foundation the estate represents the offsetting distributions the estate made in year and year were not claimed as a deduction on any fiduciary income_tax return the estate failed to make a timely election under sec_642 to treat the distributions made to the foundation before the close of year as made in year and requested an extension of time to file a sec_642 election for year under sec_301_9100-1 and sec_301_9100-3 law and analysis sec_642 provides that in the case of an estate_or_trust other than a_trust meeting the specifications of subpart b of part i of subchapter_j of chapter of the code there shall be allowed as a deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 relating to deduction for charitable etc contributions and gifts any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 determined without regard to sec_170 if a charitable_contribution is paid after the close of such taxable_year and on or before the last day of the year following the close of such taxable_year then the trustee or administrator may elect to treat such contribution as paid during such taxable_year the plr-128870-09 election shall be made at such time and in such manner as the secretary prescribes by regulations sec_1_642_c_-1 provides that for purposes of determining the deduction allowed under sec_1_642_c_-1 the fiduciary as defined in sec_7701 of an estate_or_trust may elect under sec_642 to treat as paid during the taxable_year whether or not such year begins before date any amount of gross_income received during such taxable_year or any preceding_taxable_year which is otherwise deductible under sec_642 and which is paid after the close of such taxable_year but on or before the last day of the next succeeding taxable_year of the estate_or_trust the preceding sentence applies only in the case of payments actually made in a taxable_year which is a taxable_year beginning after date no election shall be made however in respect of any amount which was deducted for any previous taxable_year or which is deducted for the taxable_year in which such amount is paid sec_1_642_c_-1 provides that the election under sec_1_642_c_-1 shall be made not later than the time including extensions thereof prescribed by law for filing the income_tax return for the succeeding taxable_year sec_1_642_c_-1 provides that the election shall be made by filing with the income_tax return or an amended_return for the taxable_year in which the contribution is treated as paid a statement which i states the name and address of the fiduciary ii identifies the estate_or_trust for which the fiduciary is acting iii indicates that the fiduciary is making an election under sec_642 in respect of contributions treated as paid during such taxable_year iv gives the name and address of each organization to which any such contribution is paid and v states the amount of each contribution and date of actual payment or if applicable the total amount of contributions paid to each organization during the succeeding taxable_year to be treated as paid in the preceding_taxable_year sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election to include an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described plr-128870-09 in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based on the information submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly the estate is granted an extension of time of sixty days following the date of this letter to file an election under sec_642 to claim a deduction in the year taxable_year for distributions made in year this ruling is conditioned on the estate filing an amended_return for year on which the estate must make the election under sec_642 to claim a deduction on the year amended_return for the distributions made by the close of year include the estate’s year income in the amount of dollar_figurex and claim a deduction for the year distributions under sec_642 the amended_return must be filed within the sixty-day period following the date of this letter with the service_center where the estate files its returns a copy of this letter should be attached to the amended_return except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination sincerely s curt wilson associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
